        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 1 of 7                      FILED
                                                                                   2021 Jul-29 AM 09:19
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


 THOMAS EUGENE JOINER,                     }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 4:20-cv-1321-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Thomas Eugene Joiner appeals the decision of the Commissioner of

Social Security denying his claim for supplemental security income. Based on the

court’s review of the administrative record and the parties’ briefs, the court WILL

AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      On February 11, 2019, Mr. Joiner applied for supplemental security income,

alleging that his disability began on July 1, 2009. (R. at 10, 186). The Commissioner

initially denied Mr. Joiner’s claim (id. at 121–25), and Mr. Joiner requested a

hearing before an Administrative Law Judge (“ALJ”) (id. at 129, 181–83). After

holding a hearing (r. at 28–56), the ALJ issued an unfavorable decision (id. at 7–22).
        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 2 of 7




The Appeals Council denied Mr. Joiner’s request for review (id. at 1), making the

Commissioner’s decision final and ripe for the court’s judicial review, 42 U.S.C. §

1383(c).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks


                                          2
        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 3 of 7




omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Mr. Joiner had not engaged in substantial

gainful activity since his February 11, 2019 application date. (R. at 12). The ALJ

found that Mr. Joiner’s morbid obesity, osteoarthritis, and lumbar spondylosis were

severe impairments, but that his hypertension, edema, GERD, nausea and vomiting,

depression, and anxiety were non-severe impairments. (Id. at 12–13). The ALJ then

concluded that Mr. Joiner does not suffer from an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 14).

                                        3
        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 4 of 7




      After considering the evidence of record, the ALJ determined that Mr. Joiner

had the residual functional capacity to perform light work except that he faced some

additional physical and environmental limitations. (R. at 14). Based on this residual

functional capacity and the testimony of a vocational expert, the ALJ found that jobs

existed in the national economy that Mr. Joiner could perform, including table

worker, cuff folder, and order clerk. (Id. at 18). Accordingly, the ALJ determined

that Mr. Joiner has not been under a disability, as defined in the Social Security Act,

since he filed his application on February 11, 2019. (Id. at 19).

IV.   DISCUSSION

      Mr. Joiner argues that the court should reverse and remand the

Commissioner’s decision because the ALJ did not properly evaluate the opinion of

consultative examiner Dr. James Temple. (Doc. 14 at 9–22).

      Dr. Temple examined Mr. Joiner on one occasion and opined that with Mr.

Joiner’s “difficulty with movement without pain,” Mr. Joiner had to stop work, and

Dr. Temple believed that Mr. Joiner is “disabled at this point in time.” (R. at 344).

      The ALJ found that although Dr. Temple opined that Mr. Joiner is disabled

and offered reasons for that opinion, Dr. Temple did not offer a function-by-

function-analysis of Mr. Joiner’s abilities and limitations. (Id. at 17). The ALJ also

noted that “blanket determinations regarding a claimant’s disability status is a




                                          4
          Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 5 of 7




finding that is reserved for the commissioner of the Social Security Administration.”

(Id.).

         Mr. Joiner raises four alleged errors related to the ALJ’s treatment of Dr.

Temple’s medical opinion.

         First, Mr. Joiner appears to argue that the ALJ substituted his opinion for that

of Dr. Temple. (Doc. 14 at 10–11). Mr. Joiner cites a number of cases that stand

for this general proposition, but he advances no specific argument regarding how the

ALJ did so in this case. Nevertheless, although an ALJ “may not make medical

findings” himself, the ALJ’s responsibility is “to resolve conflicting medical

opinions.” Ybarra v. Comm’r of Soc. Sec., 658 F. App’x 538, 543 (11th Cir. 2016)

(finding that “the ALJ did not usurp the role of a physician” by weighing the

credibility of a medical expert’s opinion “in light of other record evidence”). And

that is what the ALJ did here.

         Second, citing McClurkin v. SSA, 625 F. App’x 960 (11th Cir. 2015), Mr.

Joiner argues that the ALJ “failed to state with at least ‘some measure of clarity’ the

grounds for his decision in repudiating the opinion of an examining physician.”

(Doc. 11 at 14) (emphasis omitted). But the ALJ’s specific explanation for rejecting

Dr. Temple’s opinion (see r. at 17) belies Mr. Joiner’s position. Therefore, this

argument is not persuasive.




                                             5
        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 6 of 7




      Third, Mr. Joiner argues that the if the ALJ was dissatisfied with Dr. Temple’s

opinion, then the ALJ should have recontacted Dr. Temple. (Doc. 14 at 12–13).

The governing regulations do not require an ALJ to recontact a medical source.

Instead, the regulations provide that an ALJ may recontact a medical source if there

is insufficient evidence from which the ALJ can determine whether a claimant is

disabled. 20 C.F.R. § 416.920b(b)(2)(i). But Mr. Joiner has not argued that the

evidence in the record did not contain all of the information the ALJ needed to make

a disability determination. (See Doc. 14 at 12–13). Accordingly, the court finds that

the ALJ was not under an obligation to recontact Dr. Temple.

      Fourth, Mr. Joiner argues that the court should find that the ALJ improperly

evaluated Dr. Temple’s opinion based on the Seventh Circuit’s “degree of suspicion”

standard adopted in Wilder v. Chater, 64 F. 3d 335 (7th Cir. 1995). (Doc. 14 at 13–

21). The Eleventh Circuit has not adopted this standard. Therefore, this court will

not follow it either. But even if Wilder were controlling, Wilder is distinguishable

from the facts of this case. In Wilder, the consulting physician’s opinion was the

only evidence of the claimant’s impairments. Wilder, 64 F.3d at 337–38. Here, the

record contains other evidence and opinions about Mr. Joiner’s limitations. (See R.

57–73; 275–341; 351–430). Accordingly, Wilder does not assist Mr. Joiner. See

Jackson v. Soc. Sec. Admin., Comm’r, 779 F. App’x 681, 685 (11th Cir. 2019)




                                         6
        Case 4:20-cv-01321-ACA Document 17 Filed 07/29/21 Page 7 of 7




(explaining that Wilder is inapposite where the ALJ does not reject the only medical

evidence about a claimant’s impairments).

V.    CONCLUSION

      Substantial evidence supports the ALJ’s denial of Mr. Joiner’s application for

supplemental security income.       Therefore, the court WILL AFFIRM the

Commissioner’s decision.

      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this July 29, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         7
